Cooperation between the Fundamental Rights Agency and the Council of Europe (debate)
The next item is the report by Adamos Adamou, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision relating to the conclusion of an Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe - C6-0311/2007 -.
Member of the Commission. - Madam President, I would like to thank Parliament and, particularly, the rapporteur, Mr Adamou, for the continuous and constructive cooperation as well as the support in reaching this very important cooperation agreement.
The establishment of the Agency for Fundamental Rights was a big success for the promotion and respect of fundamental rights in the European Union. It is also a success in terms of interinstitutional cooperation. I have always been committed to ensuring that this important initiative is fully supported by the three institutions. Smooth cooperation between the European Union and the Council of Europe is crucial for ensuring the success of the Agency.
The draft Council decision reflects this objective. It represents the genuine will of the two organisations to work together, and I am delighted to see that the negotiations for the agreement have been swift and made in a very constructive way by both parties.
This important agreement will enable the Agency to work to the best of its capabilities. Indeed, in order to be fully operational, a number of measures have already been taken, and some are still in the pipeline. This agreement will help foster a comprehensive cooperation framework. It will help to provide a structure platform for both bodies, making mutual dialogue and common action both more possible and more efficient.
It will also help avoid the duplication of work between the two bodies. The agreement provides for regular contacts and meetings between officials of the Agency and the Council of Europe, as well as for the regular exchange of information. The appointment of an independent person to sit on the management and executive boards of the Agency fosters an exchange of views and cooperation.
Finally, this agreement reinforces our shared objective to promote and to protect fundamental rights in the European Union.
rapporteur. - (EL) Madam President, Commissioner, fellow Members, I would like to begin by expressing my satisfaction at the excellent cooperation so far, between the European Union's Agency for Fundamental Rights and the Council of Europe, especially in achieving an agreement with which both sides are satisfied. I hope their future cooperation will continue smoothly on the same basis.
Despite the prolonged discussions and consultations with the shadow rapporteurs on the substantial content of the report, we were informed by the Tabling Office that under Rules 83 (7) and 51 (2) of the Rules of Procedure, it was not possible to amend the text of the Agreement and, in respect of the report itself, only procedural amendments would be admissible, a circumstance which led a number of members of the LIBE Committee to give their vote for the report under protest. My report therefore simply approves the conclusion of the Agreement between the Council of Europe and the Agency for Fundamental Rights.
The EU's system of principles for the protection of fundamental rights has been developed mainly through the case law of the European Court of Justice and confirmed by the express recognition contained in the EU treaties. However, it is particularly important to ensure that this system of human rights protection is further strengthened whilst safeguarding basic principles such as non-discrimination, non-exclusion, respect for freedom of expression and religion, freedom of conscience, and social and economic rights.
The European Agency for Fundamental Rights could provide the relevant institutions, bodies, offices and agencies of the Community and its Member States with these safeguards during the implementation of Community law. It is important to recognise that it is the Council of Europe that has developed, through its advanced work in this field, a comprehensive system of norms and legal and judicial instruments for the protection and promotion of human rights and the rule of law and has gathered extensive experience. Therefore, the common aim of protection of fundamental rights, shared by the Agency for Fundamental Rights and the Council of Europe, has to be achieved in a significant and positive manner, avoiding duplication and any risk of fragility in the well-established judicial and non-judicial system put in place by the Council of Europe for the protection of human rights and individual rights. We must take care to ensure that there is no challenge to the legal precedent and the substantial content of human rights protection as established by the Council of Europe, an organisation with 47 member states.
I would also like to emphasise that any dangers of duplication of powers and procedures must be countered to avoid confusion as regards the aims and responsibilities of the two bodies, so that we can achieve harmonious cooperation between them. This must be reflected, above all, in the Agency's annual work programme, and in the strengthening of cohesion and complementarity between the two institutions.
As regards the exchange of information between the Council of Europe and the Agency for Fundamental Rights, it is of the utmost importance, as far as possible, that such exchange should take place under conditions of absolute confidentiality observed on both sides. The Agency for Fundamental Rights and the Council of Europe should agree on more precise rules regarding the implementation of Article 15 of the Agreement, which provides for grants to be received by the Council of Europe from the Agency, with the aim of achieving full transparency and avoiding any insinuation of excessive interdependence between the two institutions.
It is also essential to implement Article 7 of the Agreement in a way which will allow the two institutions to exchange, by mutual consent, as much information as possible, with due regard to their rules of procedure, as far as this is possible under the confidentiality rules in force. This information should not be used by institutions other than those directly involved in the examination of the issues at stake, nor should it be made available to institutions or agencies of third countries, in the absence of guarantees and controls regarding its use.
As I have said, the cooperation between the Commission and the Council of Europe during the negotiations for the Agreement has proved fruitful, and it is expected that the two institutions will continue in future to work efficiently together, in the same spirit of cooperation, transparency and complementarily. However, it is enormously important that the European Parliament should participate in this process, through periodic reports, and that the Council of Europe should be called on to state its opinion on all the surveys and assessments carried out, with a view to complementarity, non-duplication of work, and the transparency of the operations of the two institutions.
on behalf of the PPE-DE Group . - Madam President, I am glad to speak today as shadow rapporteur for the PPE-DE Group concerning this report on the conclusion of an Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe.
We have had long debates and a lot of questions whether there is a need for an Agency; whether the Council of Europe can accept this; whether there will be real, useful cooperation between the two.
All the time both Parliament and the Commission said clearly: yes, we need the Agency, we see the sense of this institution and we foresee good cooperation between the Council of Europe and the Agency.
Therefore I welcome the fact that, now this Agreement is here, we can talk about institutionalised cooperation. On the other hand, I am sorry that we could not really improve this text by amending certain aspects, because I would have underlined the need to take into account, whenever the Agency is dealing with concrete issues, all the experience, the expertise, gathered by the Parliamentary Assembly of the Council of Europe, with its reporting system in its various committees, for example in the Committee on Legal Affairs and Human Rights where there is excellent expertise and experience in dealing with these issues.
But nevertheless I am glad, because the conclusion of this Agreement is signalling the need for this body, for the Agency, to start its work as soon as possible. The Agency was officially inaugurated on 1 March but it still does not have its operating and management structure in place. It is imperative to proceed and improve the situation so as to go further.
I have been following this dossier since the very beginning of my mandate, noting the extreme difficulties of designing its scope, area of competence and decision-making structures to the satisfaction of all actors involved.
We are all concerned since the Agency will gather and compile data and prepare recommendations to the institutions in the field, a remit that is hard to define in its boundaries, which is horizontal and which cross-cuts all Community policies.
We can only be satisfied if we create a credible and responsible Agency that is entrusted with enough power and an adequate budget to cope with its task. This Agreement can help this.
We will ensure that any overlap of these tasks and duplication of work is avoided. Let us hope that the solemn proclamation of the Charter on Fundamental Rights today will stand as one side and the Agency will stand as the other side of the same coin: a first practical step towards a future Union policy on human rights and fundamental freedoms.
on behalf of the PSE Group. - (PL) Madam President, what we are discussing today is an atypical procedure, as the European Parliament is pronouncing on the advisability of a cooperation agreement between the European Union and the Council of Europe. We have no opportunity to intervene in this agreement: we are simply assessing it and giving our opinion.
The Council of Europe is the oldest European organisation concerned with human rights and the promotion of democracy. No one here needs reminding that cooperation between the Council of Europe and the European Union - and previously the European Communities - has existed since the beginning. Accession to membership by a state wishing to join the European Union is conditional upon respect for values that are inscribed in the Statute of the Council of Europe: the rule of law, democracy and, above all, respect for human rights.
It is thus good that these two institutions, the European Communities - now the European Union - and the Council of Europe, should cooperate, not only by sitting side by side in Strasbourg but by engaging in common fields of action. The agreement we are discussing today is neither highly original nor new, just as the Agency for Fundamental Rights is not an entirely new institution.
As we know, the Agency for Fundamental Rights replaced the European Monitoring Centre on Racism and Xenophobia, based in Vienna, and the Centre had a similar cooperation agreement with the Council of Europe. That agreement, concluded in 1999, respected both sides and was in force to the present time, i.e. to the moment when the Centre was replaced by the Agency for Fundamental Rights.
However, since a new EU body is involved, we must examine the new agreement on cooperation with the Council of Europe to ensure that what appear to be two similar institutions do not compete with each other but cooperate.
I have to say that the agreement was negotiated quickly but well. We have no great reservations concerning its content, nor could we have. It establishes a framework for cooperation, provides for regular contacts and, most importantly, creates personal links, since it provides for the Council of Europe to call upon an outside person - and a deputy for that person - sitting on the Agency's management and executive boards. All of which inclines me to full support for the motion and acceptance of the agreement, which will serve both institutions well.
(SK) Ladies and gentlemen, thank you for the opportunity to speak. The report deals with possible conflicts of interest between the European Fundamental Rights Agency and the Council of Europe. In my view, this issue is secondary. The real difficulty arises between the European Court of Human Rights in Strasbourg and the European Court of Justice in Luxembourg.
Both these Courts have the authority to act in the area of breaches of human rights and there are some rulings where the two bodies contradict each other. The majority of these cases relate to Articles 6 and 8 of the European Convention for the Protection of Human Rights and Fundamental Freedoms and concern proceedings on infringements of competition rules, such as the cases involving National Panasonic, Hoechst AG, Niemetz, etc.
Finally, the Charter of Fundamental Rights of the European Union and the European Convention for the Protection of Human Rights and Fundamental Freedoms, endorsed by the European Union, are two similar yet distinct documents. The European Fundamental Rights Agency's competences focus on monitoring and support. The Agreement concluded in accordance with Article 300 of the Treaty establishing the European Community, which will clarify individual competences, is therefore to be welcomed. The fact that the Council of Europe will have a representative on the Management Board is also to be welcomed.
As the Agency's competences are limited, I believe that its activities will complement rather than compete with those of the Council of Europe. In any case, we will have to continue debating this topic in the light of the changes to the legal status of the Charter of Fundamental Rights.
(EL) Madam President, Commissioner, in recent months, four decisive steps have been taken by the European Union to promote and protect human rights. Firstly, the special Agency for Fundamental Rights has been set up. Secondly, a clause on the legally binding force of the Charter of Fundamental Rights and a clause on the accession of the European Union to the European Convention on Human Rights of 1950 have been included in the Reform Treaty. Thirdly, the Charter of Fundamental Rights has been solemnly signed in Parliament today; with its formal proclamation, it becomes part of the European acquis. A modern code of human rights! Fourthly, the conclusion - which we are discussing today - of the agreement between the EU Agency for Fundamental Rights and the Council of Europe, signals exactly what the European Union stands for - the promotion of human rights - and shows that this element is fundamental to every modern society, to every modern state.
We see no subordination, no duplication, no replacement of the role of the Council of Europe, which is secure in its place as an international guardian of human rights. On the contrary, a new phase of cooperation, not antagonism, has been initiated. I therefore agree with my compatriot, the rapporteur, on everything he has said on this issue, and fully endorse his report, and I congratulate him on this.
I am an honorary member of the Parliamentary Assembly of the Council of Europe, which I feel to be an honour; but today I also feel great pride and joy because the two institutions, the European Union and the Council of Europe, are inaugurating their cooperation in this area, and I hope this century will earn its place in world history as the century of human rights.
(PL) Madam President, the European Union Agency for Fundamental Rights in Vienna is yet another costly institution that, in addition, arrogates to itself the right to monitor and lecture the Member States on compliance with the Charter of Fundamental Rights and other matters.
It is hard to resist the impression that European taxpayers' money is being given over to yet another agenda for strengthening the authorities in Brussels and the emerging Eurostate. The Council of Europe and the OSCE are existing institutions that deal with the same matters at international, not supranational, level. What we are seeing is a duplication of already existing institutions that increases the powers of the European Union and the EU bureaucracy.
The countries of Europe - including my own country, Poland - are obliged to protect and promote human rights by complying, inter alia, with the European Convention on Human Rights. The Agency for Fundamental Rights, however, alongside other agencies that are being set up at an impressive rate, is not only a waste of money but a further dubious, not to say harmful, initiative on the part of Brussels.
(RO) Ladies and Gentlemen, this plenary session was marked by various European actions in the field of human rights, as well as by the possibility to achieve their assessment for the year 2007.
At the same time, with the creation of the Agency for Fundamental Rights and the proclamation of the Charter of Fundamental Rights, the decision to conclude a cooperation agreement between the above-mentioned agency and the Council of Europe is part of the European Union's efforts to consolidate its performance and role of human rights promoter, both internally and externally. I would like to point out two aspects I believe important in this field.
First of all, I welcome the intention to achieve a double objective by this agreement, namely, on the one hand, the efficiency and consolidation of the European policy in the field of human rights and coherence and avoidance of duplication, on the other hand. This is the only way in which we will be able to continue to promote the respect of the fundamental principles established by the European Convention for Human Rights and supplemented by the Charter of Fundamental Rights, including by consolidating our own mechanisms for this purpose.
Secondly, I welcome the intention to consolidate cooperation in the specific human rights protection projects launched by the Council of Europe. This type of interaction will allow us to further contribute to improving the human rights situation, acting in specific cases, both internally and externally. I would like to draw attention to the fact that such cooperation should be promoted especially in the European countries bordering the European Union, in order to create a true area of democracy at the external border of the Union.
As rapporteur on the Black Sea regional cooperation, I ask the European institutions to support the regional cooperation projects. I consider the initiative to create a Black Sea Euroregion for promoting democracy at regional level, which was launched by the Council of Europe, a good starting point in this direction and I invite the Commission to manifest its entire support for their success.
The debate is closed.
The vote will take place on Thursday, 13 December 2007.